974 F.2d 1338
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.James T. KILES, Jr. Petitioner-Appellant,v.Martin MAKEL, Warden, Respondent-Appellee.
No. 91-2377.
United States Court of Appeals, Sixth Circuit.
Aug. 20, 1992.

Before MERRITT, Chief Judge, and MILBURN and GUY, Circuit Judges.

ORDER

1
James T. Kiles, Jr., a pro se Michigan state prisoner, appeals the dismissal of his petition for a writ of habeas corpus filed under 28 U.S.C. § 2254.   This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.   Upon examination, this panel unanimously agrees that oral argument is not needed.   Fed.R.App.P. 34(a).


2
Kiles was convicted by a Michigan jury of manslaughter and felony firearm.   He was sentenced to ten to fifteen years and two years imprisonment, to run consecutively.   His conviction was upheld on direct appeal.   He raised seven issues in this petition.   The magistrate judge recommended that the petition be dismissed after discussion of the merits of the issues.   The district court adopted this recommendation over the objections filed by Kiles.   He raises the same arguments on appeal.


3
Upon consideration, it is concluded that this petition for habeas relief was properly dismissed.   The evidentiary rulings challenged by Kiles were proper and provide no basis for habeas relief.   See Cooper v. Sowders, 837 F.2d 284, 286 (6th Cir.1988).   The allegation of prosecutorial misconduct is meritless and clearly did not amount to anything egregious enough to render the entire trial fundamentally unfair.   See Cook v. Bordenkircher, 602 F.2d 117, 119 (6th Cir.), cert. denied, 444 U.S. 936 (1979).   The confession in this case was a product of the petitioner's own choice rather than of government misconduct or police overreaching.   See Colorado v. Connelly, 479 U.S. 157, 163 (1986).   The other arguments raised are similarly meritless.


4
Accordingly, the district court's judgment is affirmed.   Rule 9(b)(3), Rules of the Sixth Circuit.